Citation Nr: 1700904	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-30 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for status post bilateral L5-S1 discectomy.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to December 2006.
This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The Veteran's back disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for status post bilateral L5-S1 discectomy are met.  38 U.S.C.A. § 1110, 1154 (b) (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.



II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, satisfactory evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran, not only is the combat injury presumed, but so is the disability that resulted during service from the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, there must be evidence of a current disability and a causal relationship between the current disability and the in-service combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran's medical records indicate that he had a bilateral L5-S1 discectomy to remove a herniated disc in April 2011.  Therefore, the Veteran has a current disability.

The Veteran testified that, while serving in Iraq, he initially injured his back during a 12 mile road march, and then subsequently re-injured his back during an IED explosion.  See November 2016 Transcript.  The Veteran's service personnel records indicate that he was awarded the Combat Infantryman Badge and the Iraq Campaign Medal with four bronze service stars, which demonstrates that he engaged in combat with the enemy.  Although the Veteran's service treatment records are missing, the Board finds that the Veteran's testimony is credible as it is consistent with the circumstances of his combat service and the other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Accordingly, the Board accepts the Veteran's lay testimony as sufficient proof of service connection, and presumes not only the combat injury, but also his resulting back disability has having occurred while in service.  See Reeves, 682 F.3d at 999 (Fed. Cir. 2012).

Turning to whether there is a nexus between the Veteran's status post bilateral L5-S1 discectomy and his active military service, the Veteran has reported that he has continued to have symptoms since separating from service in December 2006.

In August 2007, the Veteran complained of pain radiating from his back through his leg and received pain medication from VAMC Lexington.  Initially, the Veteran sought treatment for a left leg injury.  However, after an MRI of the Veteran's left leg was unremarkable, an MRI was eventually taken of the Veteran's back, which revealed a mild diffuse disc bulge at L5-S1 slight asymmetrical to left with minimal narrowing of the neural foramen.  See generally, April 2008 and July 2009 VAMC Lexington Treatment Records; see also, Veteran's September 2009 Statement at 6.

In September 2010, the Veteran was provided with a VA examination.  The examiner opined that the Veteran's back disability was less likely than not caused by military service, because there is no evidence in the Veteran's service treatment records of any injury or complaint of lower back pain.  Moreover, at the time of the examination, the Veteran's combat experience was unverified as his DD 214 was not corrected to include his combat medals until November 2010.

In April 2011, the Veteran had a bilateral L5-S1 discectomy.  Since surgery to remove a herniated disc, the Veteran has continued to receive treatment for his back disability symptoms.

The credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Accordingly, the Board assigns limited to no probative value to the September 2010 VA examiner's opinion as he failed to provide an adequate rationale for his unfavorable nexus opinion, instead basing it on a lack of documentation of a back injury in the Veteran's service treatment records, which are unavailable.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  After discounting the probative value of this opinion, what remains are the Veteran's competent, credible and consistent lay statements since his separation from service and his testimony at his November 2016 Board hearing that his back disability manifested in service as a result of a 12 mile road march and at least one, of several, documented IED explosions experienced during combat in Iraq.

Accordingly, the Board finds that the evidence is not sufficient to rebut the presumption that the Veteran's back disability manifested during his combat service.  See Reeves, supra.  In light of his in-service, combat-related back injury, the credible history of a back injury in service and continuous symptoms since service, and the diagnosis based on MRI evidence, the Board finds that service connection for status post bilateral L5-S1 discectomy is warranted because the disability had its onset in service.


ORDER

Entitlement to service connection for status post bilateral L5-S1 discectomy is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


